07/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0342


                                       OP 21-0342
                                   _________________

 KIM NORQUAY, JR.,

              Petitioner,

       v.
                                                                     ORDER
 TWELFTH JUDICIAL DISTRICT COURT, HILL
 COUNTY, HONORABLE YVONNE LAIRD,
 Presiding,

              Respondent.

       Through counsel, Petitioner Kim Norquay, Jr., seeks a writ of supervisory control
over the Montana Twelfth Judicial District Court, Hill County, in Cause No.
DV-21-2012-0000093. Norquay asserts that the District Court has not ruled upon his
pending petition for postconviction relief, for which the evidentiary hearing concluded on
February 6, 2020. Norquay further asserts that he notified the District Court this matter
was submitted for decision by filing a Notice of Issue and Request for Ruling on three
occasions—November 23, 2020, March 24, 2021, and May 24, 2021—but no ruling has
been forthcoming.
       We have reviewed a copy of the District Court’s case register for this matter. It
does not appear that the District Court has issued its ruling on the petition for
postconviction relief that is the subject of Norquay’s petition for writ of supervisory
control. The Court deems it appropriate to obtain a summary response from the District
Court. In accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the State of Montana, the Twelfth Judicial District Court, or
both, are granted thirty days from the date of this order in which to prepare, file, and serve
a response(s) to the petition for writ of supervisory control in Cause No.
DV-21-2012-0000093.
       The Clerk is directed to provide notice of this Order to counsel for Petitioner, to all
counsel   of   record   in   the   Twelfth       Judicial   District   Court    Cause      No.
DV-21-2012-0000093, and to the Honorable Yvonne Laird, presiding District Judge.




                                             2                                 Electronically signed by:
                                                                                      Beth Baker
                                                                          Justice, Montana Supreme Court
                                                                                     July 14 2021